Exhibit 10.1


CITIGROUP GLOBAL MARKETS INC.
390 GREENWICH STREET
NEW YORK, NY 10013
September 9, 2018
Science Applications International Corporation
1710 SAIC Drive
McLean, VA 22102
Attention: Charles A. Mathis
Commitment Letter
Term Loan B Incremental Facility


Ladies and Gentlemen:
Science Applications International Corporation, a Delaware corporation (the
“Company” or “you”), has advised Citi (as defined below) (“Commitment Party”
and, collectively, the “Commitment Parties”, “we” or “us”) that the Company
desires to consummate the Transactions (as defined in Exhibit A hereto (such
exhibit, the “Transactions Description”)). Capitalized terms used in this letter
agreement but not defined herein shall have the meanings given to them in the
Exhibits (as defined below) hereto. For the purposes of this Commitment Letter
and the Fee Letter referred to below, “Citi” shall mean Citigroup Global Markets
Inc. (“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.
Upon the terms and subject to the conditions described in this letter agreement
and the attached Exhibit A, Exhibit B, Exhibit C and Exhibit D (collectively,
the “Exhibits” and, together with this letter agreement, this “Commitment
Letter”), Citi is pleased to inform the Company of CGMI’s commitment on behalf
of Citi to provide the entire aggregate principal amount of the Term Loan B
Incremental Facility (as defined in Exhibit B) (Citi, in such capacity, an
“Initial Lender”).
Section 1.    Title and Roles.
You hereby appoint Citi to act, and Citi hereby agrees to act, as a joint
bookrunner and joint lead arranger with respect to the Term Loan B Incremental
Facility (together with any other agents, co-agents, joint bookrunners or joint
lead arrangers appointed pursuant to the following paragraph, each in such
capacity, an “Arranger” and, collectively in such capacities, the “Arrangers”),
upon the terms and subject to the conditions described in this Commitment
Letter.
You agree that no additional agents, co-agents, bookrunners or lead arrangers
will be appointed, or other titles conferred, and no compensation (other than
that expressly





--------------------------------------------------------------------------------





contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid to any other person in order to obtain commitments to the Term Loan
B Incremental Facility unless you and the Commitment Parties shall so agree;
provided that you may, on or prior to the date that is 15 days after the date
hereof, appoint up to an aggregate of four additional agents, co-agents, joint
bookrunners or joint lead arrangers (other than administrative or collateral
agents) and an unlimited number of co-managers, in each case in a manner and
with economics set forth in the immediately succeeding proviso (it being
understood and agreed that, to the extent you appoint any additional agents,
co-agents, joint bookrunners, joint lead arrangers or co-managers in respect of
the Term Loan B Incremental Facility, then, notwithstanding anything herein to
the contrary, the commitments of Citi as of the date hereof in respect of the
Term Loan B Incremental Facility will be permanently reduced by the amount of
the commitments of such appointed entities (or their relevant affiliates) in
respect of the Term Loan B Incremental Facility upon the execution by such
financial institution (and any relevant affiliate) of a customary amended and
restated commitment letter and fee letter (or joinders thereto) in form and
substance acceptable to you and us and, thereafter, each such financial
institution (and any relevant affiliate) shall constitute an “Arranger” and it
or its relevant affiliate providing such commitment shall constitute a
“Commitment Party” and the commitments of the Commitment Parties in respect of
the Term Loan B Incremental Facility shall be several and not joint); provided,
further, that, in connection with the appointment of any additional agents,
co-agents, joint bookrunners, joint lead arrangers or co-managers (each, an
“Additional Agent”) for the Term Loan B Incremental Facility in accordance with
the immediately preceding proviso, (i) the aggregate economics payable to all
such additional agents, co-agents, joint bookrunners, joint lead arrangers and
co-managers and their respective affiliates in respect of the Term Loan B
Incremental Facility shall not exceed 65% of the total economics which would be
payable to Citi as of the date hereof in respect of the Term Loan B Incremental
Facility pursuant to the Fee Letter if no additional agents, co-agents, joint
bookrunners, joint lead arrangers or co-managers are appointed by you and Citi
shall retain all of the economics with respect to the Term Loan B Incremental
Facility, (ii) no agent, co-agent, joint bookrunner, joint lead arranger or
co-manager (or any affiliate thereof) so appointed by you shall receive
economics greater than the economics in respect of the Term Loan B Incremental
Facility to be received by any of the Commitment Parties as of the date hereof
under the Fee Letter, (iii) the aggregate economics payable to any such
additional agent, co-agent, joint bookrunner, joint lead arranger or co-manager
(or any relevant affiliate thereof) in respect of the Term Loan B Incremental
Facility shall be proportionate to the commitment of such additional agent,
co-agent, joint bookrunner, joint lead arranger or co-manager (or any relevant
affiliate thereof), (iv) it is understood and agreed that any such additional
agents, co-agents, joint bookrunners, joint lead arrangers and co-managers shall
not be physical bookrunners and that Citi will have primary authority for
managing the syndication of the Term Loan B Incremental Facility and (v) it is
further understood and agreed that Citi shall have “left side” placement in any
and all marketing materials or other documentation used in connection with the
Term Loan B Incremental Facility and shall hold the leading role and
responsibilities conventionally associated with such “left” placement.


2



--------------------------------------------------------------------------------





Section 2.    Syndication.
The Commitment Parties reserve the right, prior to and/or after the execution of
the definitive documentation (including the amendment to the Existing Credit
Agreement, security agreements, ancillary agreements, certificates or other
documents delivered in connection therewith) with respect to the Term Loan B
Incremental Facility (collectively, the “Operative Documents”), to syndicate all
or a portion of their commitments under the Term Loan B Incremental Facility to
one or more other banks, financial institutions, investors and other lenders
identified by us in consultation with you and subject to your consent (such
consent not to be unreasonably withheld, conditioned or delayed) (the lenders
providing the Term Loan B Incremental Facility, together with the Initial
Lenders, collectively referred to herein as the “Lenders”); provided that we
agree not to syndicate our commitments to (i) certain banks, financial
institutions, investors, other institutional lenders and other entities
(including, without limitation, any competitor of the Company, Engility
Holdings, Inc. (the “Target”) or any of their respective affiliates or
subsidiaries), in each case, identified by name in writing to us prior to the
date hereof, (ii) any affiliates of the persons identified under clause (i)
above that are either known by us to be such affiliates or are readily
identifiable as such by their name, and (iii) any natural person (such persons,
collectively, the “Disqualified Institutions”) and that none of the Disqualified
Institutions may become a Lender or participant in respect of the Term Loan B
Incremental Facility. Subject to the foregoing, Citi will manage all aspects of
the syndication of the Term Loan B Incremental Facility in consultation with the
Company, including the timing of the commencement of syndication efforts, the
timing of all offers to potential Lenders, the determination of all amounts
offered to potential Lenders, the selection of Lenders and the allocation of
commitments among the Lenders. Notwithstanding any other provision of this
Commitment Letter to the contrary and notwithstanding any syndication,
assignment or other transfer by us, (a) except in case of any assignment to an
Additional Agent, we shall not be released or novated from our obligations
hereunder (including our obligation to fund our applicable percentage of the
Term Loan B Incremental Facility on the Closing Date) and no syndication,
assignment or other transfer thereof shall become effective until after the
initial funding of the Term Loan B Incremental Facility on the Closing Date (or,
to the extent funded into escrow prior to the Closing Date, the deposit of the
proceeds of the Term Loan B Incremental Facility into escrow), and (b) unless
you agree in writing, we will retain exclusive control over all rights and
obligations with respect to our commitments and other obligations in respect of
the Term Loan B Incremental Facility, including all rights with respect to
consents, waivers, modifications, supplements and amendments, until the Closing
Date has occurred.


Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that our commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Term Loan B Incremental Facility and in no event shall the commencement or
successful completion of syndication of the Term Loan B Incremental Facility,
nor the obligation to assist with syndication efforts as set forth herein,
constitute a condition to the commitment hereunder or the funding of the Term
Loan B Incremental Facility on the Closing Date. The Arrangers may commence
syndication efforts promptly upon the execution of this Commitment Letter and as
part of their syndication effort, and without limiting anything contained in the
last sentence of the immediately preceding


3



--------------------------------------------------------------------------------





paragraph, it is the Arrangers’ intent to have Lenders commit to the Term Loan B
Incremental Facility prior to the Closing Date. Until the earlier of (i) the
60th day following the date of the consummation of the Acquisition with the
proceeds of the initial funding under the Term Loan B Incremental Facility (the
date of such consummation and funding, the “Closing Date”), and (ii) the date
upon which a Successful Syndication (as defined in the Fee Letter) is achieved
(such earlier date, the “Syndication Date”), the Company hereby agrees to use
its commercially reasonable efforts to assist, and use its commercially
reasonable efforts to cause the Target and its subsidiaries (the “Acquired
Business”) to assist, us in achieving a syndication that is reasonably
satisfactory to us and you. The Company’s assistance in achieving such
syndication shall include but not be limited to: (i) making appropriate members
of the senior management, representatives and non-legal advisors of the Company
(and, to the extent not in contravention of the Acquisition Agreement (as
defined in Exhibit A) using its commercially reasonable efforts to make
appropriate members of the senior management, representatives and non-legal
advisors of the Acquired Business) available to participate in informational
meetings with potential Lenders and/or ratings agencies at such times and places
to be mutually agreed (or, if you and we shall agree, conference calls in lieu
of any such meeting); (ii) using its commercially reasonable efforts to ensure
that the syndication efforts benefit from the existing lending relationships of
the Company and the Acquired Business; (iii) assisting (including, using its
commercially reasonable efforts to cause its affiliates and non-legal advisors,
and to the extent not in contravention of the Acquisition Agreement, the
Acquired Business and its affiliates and non-legal advisors, to assist) in the
preparation (and/or providing to us) of a customary confidential information
memorandum for the Term Loan B Incremental Facility, other customary marketing
materials and any other information reasonably requested by the Arrangers with
respect to the Company and its subsidiaries, the Acquired Business or the
Transactions in connection with the syndication (collectively, the “Company
Materials”) and using its commercially reasonable efforts to ensure that the
Arrangers shall have received no later than 20 business days prior to the
Closing Date all necessary information to complete the confidential information
memorandum (including executed customary authorization letters in respect
thereof that include a customary “10b-5” representation); (iv) the hosting, with
the Arrangers, of a reasonable number of meetings or conference calls of
prospective Lenders (and, to the extent not in contravention of the Acquisition
Agreement, your using commercially reasonable efforts to cause certain officers
of the Acquired Business to be available for such meetings); (v) using its
commercially reasonable efforts (A) to procure an updated rating for the
Existing Credit Agreement and a rating for the Term Loan B Incremental Facility
by Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Rating
Services (“S&P”) no later than 20 business days prior to the Closing Date (but
no specific rating) and (B) to maintain a corporate family rating or corporate
rating, as applicable, of the Company from each of Moody’s and S&P (but no
specific rating) and (vi) delivering to the Arrangers, promptly upon receipt
thereof, all financial information related to the Acquired Business delivered to
the Company pursuant to the Acquisition Agreement.
The Company acknowledges that (i) the Arrangers may make available the Company
Materials on a confidential basis to potential Lenders by posting the Company
Materials on Intralinks, SyndTrak Online, Debtdomain, the internet, email and/or
similar electronic transmission systems (the “Platform”) and (ii) certain of the
potential Lenders may be public side Lenders (i.e., Lenders that do not wish to
receive material non-public information


4



--------------------------------------------------------------------------------





with respect to you, your subsidiaries, the Acquired Business or any securities
of any thereof) (each, a “Public Lender”). The Company agrees that (A) at the
request of any Arranger, it will assist us in preparing a version of the
information package and presentation to be provided to potential Lenders that
does not contain any material non-public information concerning you, your
subsidiaries, the Acquired Business or any securities of any thereof for
purposes of United States federal and state securities laws (any such
information, “MNPI”, and any information package or presentation that contains
MNPI is referred to as “Private-Side Materials”); (B) all Company Materials that
are Private-Side Materials will be clearly and conspicuously marked “Private,
contains Material Non-Public Information” which will mean that “Private,
contains Material Non-Public Information” will appear prominently on the first
page thereof; (C) if any Company Materials are not marked, the Company will be
deemed to have authorized the Arrangers and the proposed Lenders to treat such
Company Materials as not containing any MNPI; (D) all Company Materials not
marked “Private, contains Material Non-Public Information” are permitted to be
made available through a portion of the Platform designated “Public Lender” and
(E) the Company shall provide us with customary authorization letters for
inclusion in the Company Materials that represents that any Company Materials
not marked “Private, contains Material Non-Public Information” does not include
MNPI and will contain customary language exculpating us with respect to any
liability related to the use or misuse of the contents of the Company Materials
by the recipients thereof. The Arrangers agree to treat any Company Materials
that are marked “Private, contains Material Non-Public Information” as being
suitable only for posting on a portion of the Platform not designated “Public
Lender”. To ensure an orderly and effective syndication of the Term Loan B
Incremental Facility, the Company agrees that, until the Syndication Date, the
Company will not, and will not permit any of its subsidiaries to (and the
Company will use commercially reasonable efforts to not permit the Acquired
Business to), syndicate, issue, place, arrange or attempt to syndicate, issue,
place or arrange, or announce or authorize the announcement of the syndication,
issuance, placement or arrangement of, any debt facility or debt security
(including, without limitation, the renewal of any thereof, but excluding the
Term Loan B Incremental Facility, any additional borrowing under the Revolving
Credit Facility (as defined in the Existing Credit Agreement), any additional
borrowing under the Existing Target Credit Agreement (as defined on Exhibit A)
and any ordinary course capital leases, purchase money indebtedness, equipment
financings, letters of credit or surety bonds) without the prior written consent
of the Arrangers if such syndication, issuance, placement or arrangement could
reasonably be expected to impair the primary syndication of the Term Loan B
Incremental Facility; provided, however, that the foregoing shall not limit, to
the extent arranged by the Arrangers, the Company’s ability to seek any
amendment, extension, repricing, increase, refinancing, or replacement of
indebtedness and/or commitments under the Existing Credit Agreement.
Section 3.    Conditions.
The commitments of each Commitment Party hereunder to fund its respective
portion of the Term Loan B Incremental Facility on the Closing Date and the
agreements of each of the Arrangers to perform the services described herein are
subject solely to the satisfaction (or waiver by each of the Commitment Parties)
of the following conditions precedent: (a) since December 31, 2017, there shall
not have occurred any Material Adverse Effect (as defined


5



--------------------------------------------------------------------------------





below), (b) subject to the Limited Conditionality Provisions (as defined below),
the execution and delivery of the Operative Documents by the Company and the
Guarantors (as defined in Exhibit B) on the terms set forth in this Commitment
Letter and with respect to any terms not specifically set forth herein, on terms
reasonably satisfactory to the Company and the Arrangers, (c) the satisfaction
of the conditions set forth in Section 2.23(b)(ii) of the Existing Credit
Agreement and (d) the satisfaction (or waiver by each of the Commitment Parties)
of the other conditions set forth in Exhibit C hereto (clauses (a), (b), (c) and
(d)), collectively, the “Funding Conditions”); it being understood that there
are no conditions (implied or otherwise) to the commitments hereunder other than
the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the initial funding under the Term Loan B Incremental Facility shall
occur). For purposes of this Commitment Letter, “Material Adverse Effect” means
with respect to any Person (as defined in the Acquisition Agreement) means any
fact, circumstance, effect, change, event or development (an “Effect”) that,
individually or in the aggregate with all other Effects, (1) materially
adversely affects or would reasonably be expected to materially adversely affect
the business, financial condition or results of operations of such Person and
its Subsidiaries, taken as a whole or (2) would reasonably be expected to
prevent or materially impair or delay the consummation of the transactions
contemplated by the Acquisition Agreement excluding any Effect to the extent
that, either alone or in combination, it results from or arises out of (i)
changes or conditions generally affecting the industries in which such Person
and any of its Subsidiaries operate, except to the extent such Effect has a
materially disproportionate adverse effect on such Person and its Subsidiaries,
taken as a whole, relative to others in such industries in respect of the
business conducted in such industries, (ii) general economic or political
conditions or securities, credit, financial or other capital markets conditions,
in each case in the United States or any foreign jurisdiction, except to the
extent such Effect has a materially disproportionate adverse effect on such
Person and its Subsidiaries, taken as a whole, relative to others in the
industries in which such Person and any of its Subsidiaries operate in respect
of the business conducted in such industries, (iii) any failure, in and of
itself, by such Person to meet any internal or published projections, forecasts,
estimates or predictions in respect of revenues, earnings or other financial or
operating metrics for any period (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been, or
is reasonably expected to be, a Material Adverse Effect, to the extent permitted
by this definition), (iv) the public announcement or pendency of the
transactions contemplated hereby, including the impact thereof on the
relationships, contractual or otherwise, of such Person or any of its
Subsidiaries with employees, labor unions, customers, suppliers or partners, (v)
any change, in and of itself, in the market price or trading volume of such
Person’s securities or in its credit ratings (it being understood that the facts
or occurrences giving rise to or contributing to such change may be deemed to
constitute, or be taken into account in determining whether there has been, or
is reasonably expected to be, a Material Adverse Effect, to the extent permitted
by this definition), (vi) any change in applicable Law, regulation or GAAP (or
authoritative interpretation thereof), except to the extent such Effect has a
materially disproportionate adverse effect on such Person and its Subsidiaries,
taken as a whole, relative to others in the industries in which such Person and
any of its Subsidiaries operate in respect of the business conducted in such
industries, (vii) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war (whether or not declared), sabotage or terrorism,
or any escalation or worsening of any such


6



--------------------------------------------------------------------------------





acts of war, sabotage or terrorism threatened or underway as of the date of the
Acquisition Agreement, except to the extent such Effect has a materially
disproportionate adverse effect on such Person and its Subsidiaries, taken as a
whole, relative to others in the industries in which such Person and any of its
Subsidiaries operate in respect of the business conducted in such industries
(viii) any hurricane, tornado, flood, earthquake or other natural disaster,
except to the extent such fact, circumstance, effect, change, event or
development has a materially disproportionate adverse effect on such Person and
its Subsidiaries, taken as a whole, relative to others in the industries in
which such Person and any of its Subsidiaries operate in respect of the business
conducted in such industries, (ix) any litigation arising from allegations of a
breach of fiduciary duty or other violation of applicable Law relating to the
Acquisition Agreement or the transactions contemplated hereby, or (x) any taking
of any action not required by the Acquisition Agreement at the written request
of the other Parties hereto.
Notwithstanding anything set forth in this Commitment Letter, the Fee Letter or
the Operative Documents, or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations and warranties, the accuracy of which shall be a condition to
availability of the Term Loan B Incremental Facility on the Closing Date, shall
be (x) such of the representations and warranties made by or on behalf of the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders or the Arrangers (in their capacities as such), but only to the
extent that you (or any of your affiliates) have the right to terminate your (or
its) obligations (or to refuse to consummate the Acquisition) under the
Acquisition Agreement as a result of a breach of any of such representations and
warranties (to such extent, the “Acquisition Agreement Representations”) and (y)
the Specified Representations (as defined below) made by the Company and
Guarantors in the Operative Documents and (ii) the terms of the Operative
Documents shall be in a form such that they do not impair the availability of
the Term Loan B Incremental Facility on the Closing Date if the Funding
Conditions are satisfied or waived (it being understood that to the extent any
Collateral (as defined in Exhibit B) (other than Collateral in which a security
interest therein may be perfected by (A) the filing of a Uniform Commercial Code
financing statement, (B) taking delivery and possession of stock (or other
equity interest) certificates and related stock powers executed in blank (other
than in respect of any immaterial or non-wholly owned subsidiary (to be defined
in a manner to be reasonably agreed) of the Company or the Acquired Business or
any subsidiary of the Company or the Acquired Business organized outside of the
United States) or (C) the filing of a short form security agreement with the
United States Patent and Trademark Office or the United States Copyright Office)
cannot be delivered or a security interest therein cannot be created or
perfected on the Closing Date after your use of commercially reasonable efforts
to do so, then the creation and/or perfection of the security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Term Loan B Incremental Facility on the Closing Date but, instead, may be
accomplished pursuant to arrangements and timing to be reasonably and mutually
agreed by the parties hereto acting reasonably (with extensions available in the
Agent’s reasonable discretion). For purposes hereof, “Specified Representations”
means the representations and warranties set forth in Sections 4.01 (a), (b),
(c), (d), (g), (h), (j), (p), (q), (r), (s), (v) and (w) of the Existing Credit
Agreement. The provisions of this paragraph are referred to as the “Limited
Conditionality Provisions”.


7



--------------------------------------------------------------------------------





Section 4.    Commitment Termination.
Each Commitment Party’s commitment hereunder and the other obligations set forth
in this Commitment Letter will terminate on the earliest of: (a) the
consummation of the Acquisition with or without the funding of the Term Loan B
Incremental Facility; (b) June 10, 2019 and (c) the date the Acquisition
Agreement is terminated (such earliest date, the “Termination Date”).
Section 5.    Fees.
As consideration for our commitments and other obligations hereunder and our
agreement to perform the services described herein, you agree to pay (or to
cause to be paid) to us the fees set forth in this Commitment Letter and in the
arranger fee letter dated the date hereof among the parties hereto (such fee
letter, as amended, amended and restated, supplemented or otherwise modified,
the “Fee Letter”). The terms of the Fee Letter are an integral part of our
commitments and other obligations hereunder and our agreement to perform the
services described herein and constitute part of this Commitment Letter for all
purposes hereof. Each of the fees described in this Commitment Letter and the
Fee Letter shall be nonrefundable when paid except as expressly set forth
therein.
Section 6.    Indemnification.
The Company shall indemnify and hold harmless each Commitment Party, its
affiliates, and each Commitment Party’s and such affiliates’ respective
directors, controlling persons, officers, employees, agents, trustees,
representatives, attorneys, consultants and advisors (each, an “Indemnified
Person”) from and against any and all claims (including, without limitation,
shareholder actions), damages, losses, liabilities and expenses (including,
without limitation, reasonable and documented out-of-pocket fees and
disbursements of counsel but limited, in the case of legal fees and
disbursements, to one counsel to such Indemnified Persons, taken as a whole,
and, solely in the case of an actual or potential conflict of interest, one
additional counsel to each set of similarly affected Indemnified Persons, taken
as a whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such persons, taken as a whole and, solely in the case of
any such actual or potential conflict of interest one additional counsel of the
applicable type to each set of similarly affected Indemnified Persons)), that
may be incurred by or asserted or awarded against any Indemnified Person
(including, without limitation, in connection with or relating to any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Commitment Letter, the Fee Letter or the Operative Documents, or
the transactions contemplated hereby or thereby or any use of the proceeds
thereof (any of the foregoing, a “Proceeding”), except to the extent such claim,
damage, loss, liability or expense is (i) found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Person’s or its controlled affiliate’s bad faith, gross negligence
or willful misconduct or material breach of this Commitment Letter or the Fee
Letter or (ii) the result of any Proceeding that is not the result of an act or
omission by you or any of your affiliates and that is brought by an Indemnified
Person against any other Indemnified Person (other than any claims against any
Commitment Party in its capacity or in fulfilling its role as Arranger,


8



--------------------------------------------------------------------------------





administrative agent, collateral agent or any similar role under the Existing
Credit Agreement or the Term Loan B Incremental Facility, as applicable). In the
case of an investigation, litigation or other proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of its
directors, security holders or creditors, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
the Transactions are consummated.


In no event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings); provided that
nothing contained in this paragraph shall limit your indemnity and reimbursement
obligations for such damages awarded to third parties to the extent set forth in
the immediately preceding paragraph.
You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with your written consent or if there is
a judgment in any such Proceeding, you agree to indemnify and hold harmless each
Indemnified Person from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with the other provisions of this Section 6.


You agree that, without our prior written consent, neither you nor any of your
subsidiaries will settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under the indemnification provision of this
Commitment Letter (whether or not we or any other Indemnified Person is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Person from all liability arising out of such claim, action or
proceeding and does not include a statement as to or an admission of fault,
culpability or failure to act by or on behalf of any Indemnified Person.
The Company acknowledges that information and other materials relative to the
Operative Documents and the Transactions may be transmitted through the
Platform. No Indemnified Person will be liable to the Company or any of its
affiliates or any of its security holders or creditors or any other person for
any damages arising from the use or misuse by persons of information or other
materials sent through the Platform, except to the extent such liability is
determined by a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Person’s or its controlled
affiliate’s bad faith, gross negligence or willful misconduct or material breach
of this Commitment Letter.
Section 7.    Costs and Expenses.
The Company shall pay, or reimburse the Commitment Parties on the earlier to
occur of (i) the Closing Date and (ii) the date of the termination or expiration
of the commitments under this Commitment Letter (and thereafter, if applicable,
on demand) for, all


9



--------------------------------------------------------------------------------





reasonable and documented out-of-pocket costs and expenses incurred by the
Commitment Parties in connection with the Term Loan B Incremental Facility and
the preparation, negotiation, execution and delivery of this Commitment Letter,
the Fee Letter and the Operative Documents, including, without limitation, the
reasonable fees, disbursements and other charges of one counsel to the
Commitment Parties, taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction to the Commitment Parties, taken as a
whole), regardless of whether any of the transactions contemplated hereby is
consummated. The Company shall also pay all reasonable and documented
out-of-pocket costs and expenses of the Commitment Parties (including, without
limitation, the reasonable fees, disbursements and other charges of one counsel
to the Commitment Parties, taken as a whole (and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to the Commitment Parties, taken
as a whole)) incurred in connection with the enforcement of any of their rights
and remedies hereunder.
Section 8.    Confidentiality.
The Company agrees that this Commitment Letter and the Fee Letter are for its
confidential use only and that neither their existence nor the terms hereof or
thereof will be disclosed by it to any person other than its subsidiaries and
the officers, directors, employees, managers, members, partners, accountants,
attorneys and other advisors of the Company and its subsidiaries, and then only
on a confidential and “need to know” basis in connection with the transactions
contemplated hereby; provided, however, that the Company may disclose this
Commitment Letter and the contents hereof and, to the extent specified below,
the Fee Letter and the contents thereof: (a) (i) as may be compelled in a
judicial or administrative proceeding or in any proceeding or pursuant to the
order of any court or administrative agency or upon the request or demand of any
regulatory authority or (ii) as otherwise required by law or in any required
filings with the Securities and Exchange Commission and to the extent required
by applicable regulatory authorities or stock exchanges (but with respect to
this clause (ii) in the case of the Fee Letter and the contents thereof, so long
as the actual fees and “market flex” provisions are redacted from the Fee Letter
in a manner reasonably satisfactory to the Arrangers); (b) as part of generic
disclosure of aggregate sources and uses with respect to the Transaction; (c) to
Moody’s or S&P in connection with obtaining a rating of the Term Loan B
Incremental Facility (but in the case of the Fee Letter and the contents
thereof, only as part of generic disclosure of aggregate sources and uses with
respect to the Transactions); (d) to the Acquired Business and its subsidiaries
and controlling persons and the officers, directors, employees, managers,
members, partners, accountants, attorneys and other advisors of any of the
foregoing who are directly involved in the consideration of this matter, in each
case on a confidential and “need to know” basis in connection with the
transactions contemplated hereby (but in the case of the Fee Letter and the
contents thereof, only as part of generic disclosure of aggregate sources and
uses with respect to the Transactions); (e) in syndication or other marketing
materials relating to the Term Loan B Incremental Facility (but not the Fee
Letter or the contents thereof, except as part of generic disclosure of
aggregate sources and uses with respect to the Transactions), (f) with our prior
written consent or (g) to any Additional Agent on a confidential basis.
Each Commitment Party, on behalf of itself and its affiliates, agrees that it
will use all confidential information provided to it or its affiliates by or on
behalf of you hereunder


10



--------------------------------------------------------------------------------





solely for the purpose of providing the services which are the subject of this
Commitment Letter and shall treat confidentially all such information; provided
that nothing herein shall prevent any Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
otherwise as required by applicable law or regulation or as requested by a
governmental authority (in which case such Commitment Party, to the extent
permitted by law and except with respect to any audit or examination conducted
by bank accountants or any governmental bank authority exercising examination or
regulatory authority, agrees to inform you promptly thereof), (b) upon the
request or demand of any regulatory authority having jurisdiction over such
Commitment Party or any of its affiliates, (c) to the extent that such
information becomes publicly available other than by reason of disclosure by any
Commitment Party in violation of this paragraph, (d) to the extent that such
information is received by any Commitment Party from a third party that is not,
in each case to such Commitment Party’s knowledge, (i) in such third party’s
possession illegally or (ii) subject to confidentiality obligations to you, your
subsidiaries or the Acquired Business, (e) to the extent that such information
is independently developed by any Commitment Party, (f) to any of the Commitment
Parties’ affiliates and any of their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Term Loan B Incremental Facility and are
informed of the confidential nature of such information, (g) to prospective
Lenders, participants or assignees of obligations under the Term Loan B
Incremental Facility (other than any Disqualified Institution), in each case who
agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph), (h) to Moody’s or S&P in connection with obtaining a
rating of the Term Loan B Incremental Facility in consultation and coordination
with you, (i) for the purposes of establishing a “due diligence” or other
appropriate defense or (j) to any Additional Agent or prospective Additional
Agent. The Commitment Parties’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Operative Documents upon the execution and delivery thereof and, in the
event the Operative Documents have not been executed and delivered, shall expire
on the date occurring 24 months after the date hereof.
You acknowledge that neither any of the Commitment Parties nor any of their
affiliates provide accounting, tax or legal advice. You further acknowledge that
the Commitment Parties and their affiliates may be providing debt financing,
equity capital or other services (including, without limitation, financial
advisory services) to other persons in respect of which you, the Acquired
Business and your and its respective affiliates may have conflicting interests
regarding the transactions described herein and otherwise. You also acknowledge
that none of the Commitment Parties or their affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by them from other
persons. As you know, the Commitment Parties are full service securities firms
engaged, either directly or through their affiliates, in various activities,
including securities trading, commodities trading, investment management,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Commitment Parties and their respective affiliates actively
engage in commodities trading or trade the debt and equity securities (or
related derivative securities) and financial instruments (including bank loans
and other obligations) of the Company and other companies which may be the
subject of the


11



--------------------------------------------------------------------------------





arrangements contemplated by this Commitment Letter for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities. The Commitment Parties or their affiliates also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of you, the Acquired Business or other companies which may be the
subject of the arrangements contemplated by this Commitment Letter or engage in
commodities trading with any thereof.
In addition, you acknowledge that you have retained Citi as financial advisor
(in such capacity, the “Financial Advisor”) in connection with the Acquisition.
You agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor and, on the other hand,
our and our affiliates’ relationships with you as described and referred to
herein.
Section 9.    Representations and Warranties.
The Company represents and warrants (which representation and warranty, in the
case of any information relating to the Acquired Business prior to the
Acquisition, is to the best of the Company’s knowledge) that (i) all written
information, other than Projections (as defined below), other forward-looking
information and information of a general economic or industry-specific nature,
that has been or will hereafter be made available to any of the Commitment
Parties or any Lender by or on behalf of the Company, the Acquired Business or
any of their respective representatives in connection with the Transactions (the
“Information”) is and will be, when furnished, true and correct in all material
respects and does not and will not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were or are made (after giving
effect to all supplements and updates thereto provided prior to the later of the
Closing Date and the Syndication Date) and (ii) all financial projections, if
any, that have been or will be prepared by or on behalf of the Company or any of
its representatives and made available to any of the Commitment Parties, any
Lender or any potential Lender (the “Projections”) have been or will be prepared
in good faith based upon assumptions that are believed by you to be reasonable
at the time made and at the time the related financial projections are made
available (it being understood that such Projections are as to future events and
are not to be viewed as facts, that actual results during the period or periods
covered by any such Projections may differ significantly from the projected
results and that such differences may be material, that such Projections are
subject to significant uncertainties and contingencies many of which are beyond
your control, and that no assurance can be given that the projected results will
be realized). If, at any time from the date hereof until the later of the
Closing Date and the Syndication Date, you become aware that any of the
representations and warranties in the preceding sentence would be incorrect in
any material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you
agree to (or, with respect to any such Information or Projections relating to
the Acquired Business or its operations or assets, use your commercially
reasonable efforts to cause the Acquired Business to) promptly


12



--------------------------------------------------------------------------------





supplement the Information and/or Projections so that (and with respect to
Information or Projections relating to the Acquired Business or its operations
or assets, to the best of your knowledge) the representations and warranties
contained in this paragraph remain true and correct in all material respects
under those circumstances. For the avoidance of doubt, our commitments hereunder
and the funding of the Term Loan B Incremental Facility on the Closing Date are
not conditioned upon the accuracy of the representations made in this Section 9.
In arranging and syndicating the Term Loan B Incremental Facility, the
Commitment Parties will be entitled to use, and to rely on the representations
and warranties in the preceding paragraph relating to, any information furnished
to us by or on behalf of the Company and its affiliates without responsibility
for independent verification thereof.
Section 10.    Assignments.
The Company may not assign or delegate any of its rights or obligations under
this Commitment Letter or the Fee Letter without our prior written consent, and
any attempted assignment without such consent shall be null and void. No
Commitment Party may assign or delegate any of its rights or obligations under
this Commitment Letter or its commitment hereunder (except to one or more of its
affiliates; provided that any assignments to an affiliate will not relieve a
Commitment Party from any of its obligations hereunder unless and until such
affiliate shall have funded the portion of the commitment so assigned) other
than as expressly permitted hereunder without the Company’s prior written
consent, and any attempted assignment or delegation without such consent shall
be null and void.
Section 11.    Amendments.
Neither this Commitment Letter nor the Fee Letter may be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each party hereto or thereto, as applicable.
Section 12.    Governing Law, Etc.
This Commitment Letter (and any claim, controversy or dispute arising under or
related to any of the foregoing, whether based on contract, tort or otherwise)
shall be governed by, and construed in accordance with, the law of the State of
New York, without giving effect to any conflicts of law principles which would
result in the application of the laws of another state, provided, however, that
(i) the interpretation of the definition of Material Adverse Effect (and
whether a Material Adverse Effect has occurred), (ii) the determination of the
accuracy of any
Acquisition Agreement Representations and whether as a result of any inaccuracy
thereof you
(or any of your affiliates) have the right to terminate your (or its)
obligations (or to refuse to
consummate the Acquisition) under the Acquisition Agreement and (iii) the
determination of
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement, in each case shall be governed by, and construed in
accordance with,
the laws of the State of Delaware, without giving effect to any choice of law or
conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would
cause the application of the law of any jurisdiction other than the State of
Delaware.


13



--------------------------------------------------------------------------------







Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Commitment Letter, the Fee Letter, the
Operative Documents, the transactions contemplated hereby or thereby or the
actions of the parties hereto or any of their affiliates in the negotiation,
performance or enforcement of this Commitment Letter, the Fee Letter or the
Operative Documents.
Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of any state or federal court sitting in The City of New
York, Borough of Manhattan, over any suit, action or proceeding arising out of
or relating to this Commitment Letter, the Fee Letter, the Operative Documents,
the transactions contemplated hereby or thereby or the actions of the parties
hereto or thereto or any of their affiliates in the negotiation, performance or
enforcement of this Commitment Letter, the Fee Letter or the Operative
Documents, and agrees that all claims in respect of any such action or
proceeding shall be brought, heard and determined only in such New York State
court or, to the extent permitted by law, in such federal court. Service of any
process, summons, notice or document by registered mail addressed to any such
party shall be effective service of process against such person for any suit,
action or proceeding brought in any such court. Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum. A
final judgment in any such suit, action or proceeding brought in any such court
may be enforced in any other courts to whose jurisdiction such party is or may
be subject by suit upon judgment.
Section 13.    Payments.
All payments under this Commitment Letter and the Fee Letter will, except as
otherwise provided herein, be made in U.S. Dollars in New York, New York;
without any set-off or reduction for any and all present future applicable
taxes, levies, imposts, deductions, charges or withholdings imposed by any
national, state or local taxing authority.
To the fullest extent permitted by law, the Company will make all payments under
this Commitment Letter and the Fee Letter regardless of any defense or
counterclaim, including, without limitation, any defense or counterclaim based
on any law, rule or policy which is now or hereafter promulgated by any
governmental authority or regulatory body and which may adversely affect the
Company’s obligation to make, or the right of the Commitment Parties to receive,
such payments.
Section 14.    Miscellaneous.
This Commitment Letter and the Fee Letter contain the entire agreement between
the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto. Section headings herein are
for convenience only and are not a part of this Commitment Letter. This
Commitment Letter and the Fee Letter are solely for the benefit of the parties
hereto and thereto (and Indemnified Persons, to the extent set forth in


14



--------------------------------------------------------------------------------





Section 6), and no other person shall acquire or have any rights under or by
virtue of this Commitment Letter or the Fee Letter. This Commitment Letter is
not intended to create a fiduciary relationship among the parties hereto, and
the Company waives, to the fullest extent permitted by law, any claims it may
have against any of the Commitment Parties or any of their affiliates for breach
of fiduciary duty or alleged breach of fiduciary duty in connection with the
transactions contemplated by this Commitment Letter and agrees that none of the
Commitment Parties or any of their affiliates shall have any liability (whether
direct or indirect) to the Company in respect of such a fiduciary duty claim or
to any person asserting such a fiduciary duty claim on behalf of or in right of
the Company. Any and all services to be provided by any of the Commitment
Parties hereunder may be performed, and any and all rights of any of the
Commitment Parties hereunder may be exercised, by or through any of such
Commitment Party’s affiliates and branches, and, in connection with the
provision of such services, each Commitment Party may exchange with such
affiliates and branches information concerning the Company and the other
companies that may be the subject of the transactions contemplated by this
Commitment Letter and, to the extent so employed, such affiliates and branches
shall be entitled to the benefits afforded to the Commitment Parties hereunder,
subject to the confidentiality provisions herein.
The indemnification, compensation, reimbursement, sharing of information,
absence of fiduciary relationships, jurisdiction, governing law, venue, waiver
of jury trial, syndication, market flex and confidentiality provisions contained
herein and in the Fee Letter shall remain in full force and effect regardless of
whether the Operative Documents shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or the
Commitment Parties’ commitments hereunder; provided that your obligations under
this Commitment Letter (other than your obligations with respect to (a)
assistance to be provided in connection with the syndication thereof (including
supplementing and/or correcting Information and Projections) prior to the
Syndication Date and (b) confidentiality) shall automatically terminate and be
superseded by the provisions of the Operative Documents upon the initial funding
thereunder, in each case solely to the extent covered thereby with retroactive
application to the date hereof.
We hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), we and the other Lenders may be required to obtain, verify and record
information that identifies the borrower and each guarantor under the Operative
Documents, which information includes the name, address and tax identification
number and other customary information regarding any such borrower or guarantor
that will allow us and the other Lenders to identify any such borrower or
guarantor in accordance with the Patriot Act. We and the other Lenders may also
request corporate formation documents, or other forms of identification, to
verify the information provided. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each Lender. The Company
hereby acknowledges and agrees that the Commitment Parties shall be permitted to
share any or all such information with the Lenders.
If any term, provision, covenant or restriction contained in this Commitment
Letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against


15



--------------------------------------------------------------------------------





public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company and the Commitment
Parties shall endeavor in good faith negotiations to replace the invalid, void
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.
This Commitment Letter may be executed in counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile or electronic (pdf) transmission shall be as
effective as delivery of a manually executed counterpart hereof.
Each of the parties hereto agrees that this Commitment Letter and the Fee Letter
are binding and enforceable agreements with respect to the subject matter
contained herein and therein, including an agreement to negotiate in good faith
the Operative Documents by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder by the Commitment Parties are subject only to the Funding
Conditions.


If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning executed counterparts to this Commitment Letter and the Fee Letter to
Justin Tichauer (on behalf of the Commitment Parties), Citigroup Global Markets
Inc., 390 Greenwich Street, New York, New York 10013 (or by electronic (pdf)
transmission to justin.s.tichauer@citi.com) at or before 11:59 p.m. (New York
City time) on September 14, 2018. If you do not return such executed
counterparts prior to the date and time provided above, the commitment and other
obligations of the Commitment Parties set forth in this Commitment Letter will
automatically terminate. Please arrange for the executed originals to follow by
next-day courier.


[Signature Pages Follow]








16



--------------------------------------------------------------------------------






Very truly yours,
CITIGROUP GLOBAL MARKETS INC.
By:
/s/ Thomas Cole
Name: Thomas Cole
Title: Managing Director



[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------







ACCEPTED and agreed to as of the date
first written above:
 
Science Applications International Corporation
 
 
By:
/s/ Charles A. Mathis
 
Charles A. Mathis
Chief Financial Officer









[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------






Exhibit A
to
Commitment Letter
Transactions Description
All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit A is attached or in the
other Exhibits to such letter agreement, as applicable. The following
transactions are referred to herein collectively as the “Transactions”.
1.
The Company will obtain a new senior secured credit facility, comprised of a
senior secured term loan “B” credit facility in an aggregate principal amount of
up to $1,050,000,000 with the terms set forth in Exhibit B to the Commitment
Letter (the “Term Loan B Incremental Facility”) as an incremental facility under
the Company’s Second Amended and Restated Credit Agreement, dated as of May 4,
2015, (as amended by that certain First Amendment dated as of August 23, 2016,
that certain Second Amendment dated as of February 7, 2018, and as otherwise
amended from time to time prior to the date hereof, the “Existing Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent.

2.
The Company or one of its wholly-owned subsidiaries will complete the
acquisition (the “Acquisition”) of the Target pursuant to the Agreement and Plan
of Merger, dated as of the date hereof by and among the Company, the Target and
Raptors Merger Sub, Inc. (together with all schedules, exhibits and annexes
thereto, the “Acquisition Agreement”),

3.
The Company will use the proceeds of the Term Loan B Incremental Facility (i) to
repay in full all outstanding indebtedness for borrowed money of the Target
under the Credit Agreement dated as of August 12, 2016 (as amended on February
13, 2017) (the “Existing Target Credit Agreement”) by and among the Target,
Morgan Stanley Senior Funding, Inc., as administrative agent and collateral
agent and the other lenders and parties thereto, (ii) to redeem, repurchase,
repay, discharge or defease in accordance with the Indenture (as defined below)
(or notice for the redemption thereof will be given) all outstanding
indebtedness for borrowed money of the Target under the Indenture, dated August
12, 2016, (the “Indenture”) by and among the Target, Deutsche Bank Trust Company
Americas, as trustee and the other parties thereto (collectively, the
“Refinancing”) and (iii) to pay the fees, costs and expenses referred to below.

4.
The Company will pay all fees, costs and expenses incurred in connection with
the foregoing transactions (including debt prepayment premiums, if any).





A-1



--------------------------------------------------------------------------------






Exhibit B
to
Commitment Letter

September 2018
All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit B is attached, in the
other Exhibits to such letter agreement or in the Existing Credit Agreement, as
applicable.




Borrower:
 
Science Applications International Corporation, a Delaware corporation (the
“Borrower”).


Administrative Agent and Collateral Agent:
 
Citibank, N.A., will act as sole administrative agent and collateral agent (in
such capacities, the “Agent”) for a syndicate of banks, financial institutions,
investors and other lenders (the “Lenders”), and will perform the duties
customarily associated with such roles.


Arranger:
 
Citigroup Global Markets Inc. will act as bookrunner and lead arranger
(collectively, in such capacities, the “Arrangers”) for the Term Loan B
Incremental Facility and will perform the duties customarily associated with
such roles.


Facility:
 
A senior secured term loan “B” facility in an aggregate principal amount of
$1,050,000,000 which will be incurred as a Term Loan B Incremental Loan under
the Existing Credit Agreement (the “Term Loan B Incremental Facility”).


Purpose:
 
The proceeds of the Term Loan B Incremental Facility will be used for the
Refinancing and to pay costs and expenses related to the Transactions.


Maturity and Amortization:
 
The Term Loan B Incremental Facility will mature on the date that is seven years
after the Closing Date and will amortize in equal quarterly installments in an
aggregate annual amount equal to 1.00% of the original principal amount of the
Term Loan B Incremental Facility, beginning with the first full fiscal quarter
ending after the Closing Date, with the balance payable on the maturity date of
the Term Loan B Incremental Facility.







B-1



--------------------------------------------------------------------------------





Guarantees:
 
All obligations of the Borrower under the Term Loan B Incremental Facility will
be unconditionally guaranteed on a joint and several basis and on a senior
secured first lien basis (the “Guarantees”) by each direct or indirect domestic
subsidiary of the Borrower (whether owned on the Closing Date or formed or
acquired thereafter) (the “Guarantors”), in each case subject to customary
exceptions and limitations consistent with the Existing Credit Agreement.


Security:
 
All obligations of the Borrower under the Term Loan B Incremental Facility and
the Guarantees and will be secured on a first-priority basis by substantially
all the assets of the Borrower and each of the Guarantors, whether owned on May
4, 2015 or thereafter acquired (collectively, the “Collateral”), subject to
customary exceptions and limitations consistent with the Existing Credit
Agreement.


Mandatory Prepayments:
 
On the same basis provided for under the Existing Credit Agreement. The
mandatory prepayments will be allocated pro rata among the outstanding loans
under the Term Facilities under the Existing Credit Agreement and the Term Loan
B Incremental Facility.


Voluntary Prepayments/ Reductions in Commitments:
 
On the same basis provided for under the Existing Credit Agreement.




Call Protection:
 


The occurrence of any Repricing Event prior to the date that is six months after
the Closing Date will require payment of a fee in an amount equal to 1.00% of
the aggregate principal amount of the loans under the Term Loan B Incremental
Facility subject to such Repricing Event.


Interest Rates:
 
At the Borrower’s option, loans under the Term Loan B Incremental Facility may
be maintained from time to time as (x) “Base Rate Loans”, which will bear
interest at the Base Rate (or, if greater at any time, the Base Rate Floor, if
applicable) in effect from time to time plus the Applicable Margin or (y) “LIBOR
Loans”, which will bear interest at the London interbank offered rate for U.S.
dollars (adjusted for statutory reserve requirements) as determined by the Agent
for the respective interest period (or, if greater at any time, the LIBOR Floor,
if applicable) plus the Applicable Margin.


 
 
“Applicable Margin” will mean a percentage per annum equal to:


Loans under the Term Loan B Incremental Facility (x) maintained as Base Rate
Loans, 1.00%, and (y) maintained as LIBOR Loans, 2.00%.





B-2



--------------------------------------------------------------------------------





 
 
“Base Rate” will mean the highest of (x) the rate that the Agent announces from
time to time as its prime lending rate, as in effect from time to time, (y) 1/2
of 1% in excess of the federal funds effective rate, and (z) the London
interbank offered rate for U.S. dollars for an interest period of one month
(adjusted for statutory reserve requirements) (which rate shall for this purpose
not be less than 0%) plus 1.00%.


 
 
“Base Rate Floor” will mean 1.00% per annum.


 
 
“LIBOR Floor” will mean 0.00% per annum.


 
 
Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
applicable Lenders, 12 months, will be available in the case of LIBOR Loans;
provided that the initial interest period for any LIBOR Loans made on the
Closing Date may be at the then applicable one-month LIBOR for a period of less
than one month and at the then applicable three-month LIBOR for a period of less
than three months.


 
 
Interest in respect of Base Rate Loans will be payable quarterly in arrears on
the last business day of each calendar quarter. Interest in respect of LIBOR
Loans will be payable in arrears at the end of the applicable interest period
and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and, if applicable,
any fees will be based on a 360-day year and actual days elapsed (or, in the
case of Base Rate Loans determined by reference to the prime lending rate, a
365/366-day year and actual days elapsed).


Default Interest:
 
As per the Existing Credit Agreement.


Representations and Warranties:


 
As per the Existing Credit Agreement.
Affirmative Covenants:


 
As per the Existing Credit Agreement.
Negative Covenants:
 
As per the Existing Credit Agreement.
Financial Maintenance Covenant:
 
None.


Events of Default:
 
As per the Existing Credit Agreement.
Voting:
 
As per the Existing Credit Agreement.
Cost and Yield Protection:
 
As per the Existing Credit Agreement.





B-3



--------------------------------------------------------------------------------





Assignments and Participation:


 
As per the Existing Credit Agreement.
Expenses and Indemnification:


 
As per the Existing Credit Agreement.
Governing Law; Forum: 

 
New York.
Counsel to Agent and Arrangers:
 
Shearman & Sterling LLP.
 
 
 











B-4



--------------------------------------------------------------------------------






Exhibit C
to
Commitment Letter
Summary of Additional Conditions Precedent
All capitalized terms used herein but not defined herein shall have the meanings
provided in the letter agreement to which this Exhibit C is attached or in the
other Exhibits to such letter agreement, as applicable. The initial borrowing
under the Term Loan B Incremental Facility shall be subject to the following
additional conditions precedent:
1.
The Acquisition shall be consummated substantially contemporaneously with the
initial funding under the Term Loan B Incremental Facility in accordance with
the terms described in the Acquisition Agreement (without any amendment,
modification, supplement or waiver thereof or any consent or election thereunder
that is material and adverse to the Lenders or the Arrangers without the prior
written consent of the Arrangers, which consent shall not be unreasonably
withheld, conditioned or delayed). It being understood and agreed that (x) any
amendment that decreases the purchase price by less than 10% shall not be deemed
to be materially adverse to the Lenders or the Arrangers; (y) any amendment that
increases the purchase price shall not be deemed materially adverse to the
Lenders or the Arrangers if such increase is not funded with debt; and (z) any
amendment, modification, waiver or consent that results in a change to Section
1.2 of the Acquisition Agreement (as in effect on the date hereof) shall be
deemed to be materially adverse to the Lenders and the Arrangers.

2.
The Acquisition Agreement Representations shall be true and correct to the
extent required by the Limited Conditionality Provisions and the Specified
Representations shall be true and correct in all material respects (or in all
respects, if qualified by materiality).

3.
Subject to the Limited Conditionality Provisions, the Arrangers shall have
received reasonably satisfactory legal opinions, corporate/organizational
documents and officers’ and public officials’ certifications; a customary notice
of borrowing; and customary evidence of authorization to enter into the
Operative Documents, in each case of the Company and the Guarantors. The
Administrative Agent shall have received a customary solvency certificate from
the chief financial officer of the Company in the form of Exhibit H to the
Existing Credit Agreement and attached hereto as Exhibit D.

4.
Substantially contemporaneously with the initial funding under the Term Loan B
Incremental Facility, (i) the Refinancing in respect of the Existing Credit
Agreement shall be consummated and all commitments, security interests and
guarantees in connection therewith shall have been terminated and released and
(ii) notice for redemption under the Indenture will be given.



C-1



--------------------------------------------------------------------------------





5.
Subject in all respects to the Limited Conditionality Provisions, the Agent
shall have a perfected, first priority lien on and security interest in all
Collateral (free and clear of all liens, other than customary exceptions to be
agreed upon, consistent with the Existing Credit Agreement).

6.
All fees required to be paid on the Closing Date pursuant to the Commitment
Letter and the Fee Letter and out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter (to the extent invoiced at least
three days prior to the Closing Date) shall, upon the initial borrowing under
the Term Loan B Incremental Facility, have been paid.

7.
Each of the Arrangers shall have received, at least four business days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer”, anti-money laundering rules
and regulations, including, without limitation, the PATRIOT Act, and the Company
shall deliver a certification substantially similar in form and substance to the
form of Certification Regarding Beneficial Owners of Legal Entity Customers
published jointly, in May 2018, by the Loan Syndications and Trading Association
and Securities Industry and Financial Markets Association, that such Arranger
has requested at least ten business days prior to the Closing Date.

9.
The Arrangers shall have received (a) (i) audited consolidated balance sheets
and related statements of income and cash flows of the Company and its
consolidated subsidiaries for the fiscal years ended January 29, 2016, February
3, 2017 and February 2, 2018 and each subsequent fiscal year ended at least 90
days prior to the Closing Date and (ii) unaudited consolidated balance sheets
and related statements of income and cash flows of the Company and its
consolidated subsidiaries for May 4, 2018 and each subsequent fiscal quarter
(other than any fourth fiscal quarter) ended after May 4, 2018 and at least 45
days prior to the Closing Date, (b) (i) audited consolidated balance sheets and
related statements of income and cash flows of the Acquired Business for the
fiscal years ended December 31, 2015, December 31, 2016 and December 31, 2017
and each subsequent fiscal year ended at least 90 days prior to the Closing
Date, and (ii) unaudited consolidated balance sheets and related and related
statements of income and cash flows of the Acquired Business for June 30, 2018
and each subsequent fiscal quarter ended after June 30, 2018 and at least 45
days prior to the Closing Date and (c) a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Company as of, and
for the twelve-month period ending on, the last day of the most recently
completed four-fiscal quarter period for which financial statements of the
Company pursuant to clause (a) above have been delivered, in each case prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such income statement).



C-2



--------------------------------------------------------------------------------









C-3



--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit D
to
Commitment Letter


SOLVENCY CERTIFICATE
_________________, [2018]


This Solvency Certificate is being executed and delivered pursuant to the
amendment to Credit Agreement (as defined below) dated as of ________________,
2018 (the “Incremental Amendment”) by and among Citibank, N.A., as the
Administrative Agent and Collateral Agent (in such capacities “Agent”), Science
Applications International Corporation, a Delaware corporation (“Company”) and
the other parties party thereto. Unless otherwise defined herein, capitalized
terms used in this Solvency Certificate shall have the meanings set forth in the
Second Amended and Restated Credit Agreement dated as of May 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Company, the lenders from time to time party thereto and
Agent.


I, Charles Mathis, the Chief Financial Officer of Company, in such capacity and
not in an individual capacity, hereby certify as follows:




1.
I am generally familiar with the businesses and assets of Company and its
Subsidiaries, taken as a whole, and I am duly authorized to execute this
Solvency Certificate on behalf of Company; and

2.
as of the date hereof and after giving effect to the Transactions (as such term
is defined in the Incremental Amendment) and the incurrence of the indebtedness
and obligations being incurred in connection therewith, that:

(i)
the sum of the “fair value” of the assets of Company and its Subsidiaries, taken
as a whole, exceeds the sum of all debts (including subordinated debt or
contingent liabilities) of Company and its Subsidiaries, taken as a whole;

(ii)
the “present fair saleable value” of the assets of Company and its Subsidiaries,
taken as a whole, is greater than the amount that will be required to pay the
probable liability on existing debts (including subordinated debt or contingent
liabilities) of Company and its Subsidiaries, taken as a whole, as such debts
become absolute and matured;

(iii)
the capital of Company and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of Company and its Subsidiaries,
taken as a whole, contemplated as of the date hereof; and

(iv)
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts and liabilities (including current
obligations and contingent






--------------------------------------------------------------------------------





liabilities) beyond their ability to pay such debt as they mature in the
Ordinary Course of Business.
For the purposes hereof, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


[Signature Page Follows]








D-2



